American National Bankshares Inc. and Subsidiaries Consolidated Balance Sheets (Dollars in thousands, except share and per share data) Unaudited June 30 ASSETS Cash and due from banks $ $ Interest-bearing deposits in other banks Securities available for sale, at fair value Restricted stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Net loans Premises and equipment, net Other real estate owned, net Goodwill Core deposit intangibles, net Bank owned life insurance Accrued interest receivable and other assets Total assets $ $ Liabilities Demand deposits noninterest-bearing $ $ Demand deposits interest-bearing Money market deposits Savings deposits Time deposits Total deposits Customer repurchase agreements Long-term borrowings Trust preferred capital notes Accrued interest payable and other liabilities Total liabilities Shareholders' equity Preferred stock, $5 par, 2,000,000 shares authorized, none outstanding - - Common stock, $1 par, 20,000,000 shares authorized, 7,872,250 shares outstanding at June 30, 2013 and 7,836,056 shares outstanding at June 30, 2012 Capital in excess of par value Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ $ American National Bankshares Inc. and Subsidiaries Consolidated Statements of Income (Dollars in thousands, except share and per share data) Unaudited Three Months Ended Six Months Ended June 30 June 30 Interest and Dividend Income: Interest and fees on loans $ Interest and dividends on securities: Taxable Tax-exempt Dividends 54 52 Other interest income 39 18 68 28 Total interest and dividend income Interest Expense: Interest on deposits Interest on short-term borrowings 14 51 35 94 Interest on long-term borrowings 82 84 Interest on trust preferred capital notes Total interest expense Net Interest Income Provision for loan losses - Net Interest Income After Provision for Loan Losses Noninterest Income: Trust fees Service charges on deposit accounts Other fees and commissions Mortgage banking income Securities gains, net 1 Other Total noninterest income Noninterest Expense: Salaries Employee benefits Occupancy and equipment FDIC assessment Bank franchise tax Core deposit intangible amortization Foreclosed real estate, net 18 Merger related expenses - ) - 49 Other Total noninterest expense Income Before Income Taxes Income Taxes Net Income $ Net Income Per Common Share: Basic $ Diluted $ Average Common Shares Outstanding: Basic Diluted Net Interest Income Analysis For the Three Months Ended June 30, 2013 and 2012 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate Loans: Commercial $ 4.86 % 5.30 % Real estate Consumer Total loans Securities: Federal agencies & GSEs Mortgage-backed & CMOs State and municipal Other 95 Total securities Deposits in other banks 39 18 Total interest-earning assets Non-earning assets Total assets $ $ Deposits: Demand $ $ 28 54 Money market 78 Savings 17 30 Time Total deposits Customer repurchase agreements 14 49 Other short-term borrowings - - 2 - Long-term borrowings Total interest-bearing liabilities Noninterest bearing demand deposits Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Interest rate spread 4.00 % 4.40 % Net interest margin 4.16 % 4.57 % Net interest income (taxable equivalent basis) Less: Taxable equivalent adjustment Net interest income $ $ Net Interest Income Analysis For the Six Months Ended June 30, 2013 and 2012 (in thousands, except rates) Interest Average Balance Income/Expense Yield/Rate Loans: Commercial $ 5.03 % 5.18 % Real estate Consumer Total loans Securities: Federal agencies & GSEs Mortgage-backed & CMOs State and municipal Other Total securities Deposits in other banks 68 28 Total interest-earning assets Non-earning assets Total assets $ $ Deposits: Demand $ $ 60 Money market Savings 37 59 Time Total deposits Customer repurchase agreements 35 92 Other short-term borrowings - - 2 - Long-term borrowings Total interest-bearing liabilities Noninterest bearing demand deposits Other liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ Interest rate spread 4.00 % 4.46 % Net interest margin 4.18 % 4.63 % Net interest income (taxable equivalent basis) Less: Taxable equivalent adjustment Net interest income $ $ American National Bankshares Inc. and Subsidiaries Financial Highlights (In thousands, except share, ratio and nonfinancial data, unaudited) 2nd Qtr 1st Qtr 2nd Qtr YTD YTD EARNINGS Interest income $ Interest expense Net interest income Provision for loan losses - Noninterest income Noninterest expense Income taxes Net income PER COMMON SHARE Earnings per share - basic $ Earnings per share - diluted Cash dividends paid Book value per share Book value per share - tangible (a) Closing market price FINANCIAL RATIOS Return on average assets 1.29 % 1.28 % 1.31 % 1.29 % 1.29 % Return on average equity Return on average tangible equity (b) Average equity to average assets Tangible equity to tangible assets (a) Net interest margin, taxable equivalent Efficiency ratio (e) Effective tax rate PERIOD-END BALANCES Securities $ Loans held for sale Loans, net of unearned income Goodwill and other intangibles Assets Assets - tangible (a) Deposits Customer repurchase agreements Long-term borrowings Shareholders' equity Shareholders' equity - tangible (a) AVERAGE BALANCES Securities $ Loans held for sale Loans, net of unearned income Interest-earning assets Goodwill and other intangibles Assets Assets - tangible (a) Interest-bearing deposits Deposits Customer repurchase agreements Other short-term borrowings - - - Long-term borrowings Shareholders' equity Shareholders' equity - tangible (a) American National Bankshares Inc. and Subsidiaries Financial Highlights (In thousands, except share, ratio and nonfinancial data, unaudited) 2nd Qtr 1st Qtr 2nd Qtr YTD YTD CAPITAL Average shares outstanding - basic Average shares outstanding - diluted ALLOWANCE FOR LOAN LOSSES Beginning balance $ Provision for loan losses - Charge-offs ) Recoveries Ending balance $ LOANS Construction and land development $ Commercial real estate Residential real estate Home equity Commercial and industrial Consumer Total $ NONPERFORMING ASSETS AT PERIOD-END Nonperforming loans: 90 days past due and accruing $
